People v Taylor (2018 NY Slip Op 04009)





People v Taylor


2018 NY Slip Op 04009


Decided on June 6, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 6, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2016-02199
 (Ind. No. 8883/14)

[*1]The People of the State of New York, respondent,
vRonald Taylor, appellant.


Seymour W. James, Jr., New York, NY (Eve Kessler of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Victor Barall of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Betty J. Williams, J.), imposed February 2, 2016, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant's valid waiver of his right to appeal (see People v Sanders, 25 NY3d 337; People v Ramos, 7 NY3d 737), which included both an oral and a written waiver (see People v Bryant, 28 NY3d 1094), precludes appellate review of his contention that the sentence was excessive (see People v Seaberg, 74 NY2d 1, 9; People v Munoz, 154 AD3d 881).
DILLON, J.P., SGROI, HINDS-RADIX, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court